Citation Nr: 0605446	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  98-10 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for headaches with loss 
of balance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to August 
1966, and had periods of active duty for training (ACDUTRA) 
during his service with the United States Air Force Reserves 
from 1968 to 1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought on 
appeal.  

A hearing was held at the RO in August 1999 before a local 
hearing officer.  A transcript of the proceeding is of 
record.  

The Board first considered this appeal in February 2001 and 
remanded all claims to the RO for compliance with the newly 
enacted Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)).

The Board issued a decision in September 2004 denying 17 of 
21 issues that had been certified for appeal.  The remaining 
4 issues, entitlement to service connection for bilateral 
hearing loss, tinnitus, headaches with loss of balance, and 
residuals of a lumbosacral spine injury, were REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  

While the case was on remand, the RO issued a decision in 
June 2005 granting service connection for a low back disorder 
and for tinnitus.  The development requested on remand as to 
the remaining issues was completed, and the case was returned 
to the Board for continuation of appellate review.  



FINDINGS OF FACT

1.  The veteran's hearing was within normal limits at the 
time he was discharged from active duty in 1966 but bilateral 
hearing loss was noted when he began his service with the 
Reserves in 1968.

2.  Pre-existing bilateral hearing loss underwent a permanent 
increase in severity as a result of noise exposure during the 
veteran's periods of ACDUTRA between 1968 and 1992.

3.  Headaches with loss of balance is attributable to his 
period of active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was aggravated while the veteran 
was performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2005).

2.  Headaches with loss of balance was incurred while he was 
performing active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  As explained 
below, the Board has found the evidence and information 
currently of record to be sufficient to grant the appellant's 
claims of service connection for bilateral hearing loss and 
headaches with loss of balance.  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with these issues 
given the favorable nature of the Board's decision.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A § 1111; 38 C.F.R. 
§ 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

Analysis

Service Connection for Bilateral Hearing Loss

The veteran contends that he developed hearing loss as a 
result of noise exposure during service.  Service comrades 
state that they and the veteran were exposed to constant loud 
noises on the flight line.  Service medical records, compiled 
during the years the veteran was in the Air Force Reserve, 
document that he was a radio technician working on the flight 
line and in the hangar shop.  He tested high-pitched 
equipment.  

VA examinations were performed in December 2004 and January 
2005, pursuant to the Board's September 2004 remand seeking 
an opinion about the etiology of the veteran's bilateral 
hearing loss.  The examiners reported claims file review.  

In a January 2005 addendum opinion, the examiner noted that 
an audiogram dated in July 1958, showed high frequency 
hearing loss in both ears.  Subsequent evaluations, beginning 
on November 3, 1959 through February 4, 1966, demonstrated 
hearing within normal limits.  The next audiometric 
evaluation was performed in March 1968, and demonstrated high 
frequency hearing loss in both ears that persists through 
October 1982, as shown by all evaluations of the veteran's 
hearing acuity during that time frame. 

The examiner went on to state that the veteran's hearing was 
within normal limits at the time he was discharged from 
active duty in 1966 and that hearing loss was present when he 
began his Reserve duty in March 1968.  For that reason, 
observed the examiner, it would seem unlikely that the 
hearing loss the veteran now has was the result of his active 
military duty.  The examiner further observed that it also 
seemed likely that hearing loss, present at the time of the 
veteran's entrance on Reserve duty, persisted and became 
worse during that period of time.  Current audiologic testing 
continued to demonstrate a bilateral sensorineural hearing 
loss.  The examiner remarked that current results of 
audiologic testing were possibly consistent with noise 
exposure.

The January 2005 VA audiology report supports a determination 
that the veteran had a bilateral hearing loss that pre-
existed his reserve service beginning in 1968.  There record 
confirms that he was exposed to noise over a period of many 
years while he was performing periods of ACDUTRA between 1968 
and 1992.  The January 2005 audiology report demonstrates 
service aggravation of bilateral hearing loss and is 
uncontroverted by other competent medical evidence of record.  
The evidence supports a grant of service connection for 
bilateral hearing loss.

Service Connection for Headaches with Loss of Balance

The veteran maintains that he was knocked unconscious in a 
motor vehicle accident during service, when he hit his head 
on the steering wheel and dash board.  He contends that he 
has experienced headaches and dizziness since then.  

Service medical records disclose no neurologic defects on the 
examination in June 1955 for entrance on active duty.  A 
February 1956 treatment entry relates the veteran's complaint 
of dizzy spells.  He reported having been under strain and 
having felt nervous.  Examiners made no reference to having 
found any organic disorder.  In May 1956, he reported 
headaches and was referred for psychiatric evaluation.  The 
assessment was acute anxiety reaction.  In December 1956, he 
was hospitalized for three days after sustaining a brain 
concussion in a motor vehicle accident.

At a discharge and reenlistment examination in July 1958, no 
neurologic defects were noted.  In remarks about medical 
history, an examiner stated that the veteran had been 
hospitalized for four days in December 1956, after an auto 
accident, and had made a normal recovery.  There were no 
recorded complaints or notations of headaches or dizziness 
during the remainder of the veteran's period of active duty.  

At the July 1966 examination for separation from active duty, 
an examiner commented that the veteran's medical history 
indicated multiple injuries in an auto accident in 1956; 
there was no residual except for mild low back strain.  No 
neurologic defects were noted.  

An examination was performed in March 1968 for duty in the 
Air Force Reserve.  A narrative of medical history indicates 
a head injury in the 1956 auto accident, with 
unconsciousness; thereafter, there were no sequelae.  There 
were recurrent, mild headaches, relieved by aspirin and 
related to tension.  It was explained that the veteran's 
report of dizziness referred to the period of unconsciousness 
just after sustaining head trauma.  No neurologic defects 
were identified on the examination for Reserve duty.  

Several periodic physical examinations were performed over 
the years encompassing the veteran's military duty in the 
Reserves.  As explained above, he reported the period of 
unconsciousness, in context of the 1956 auto accident.  At 
all periodic physical examinations, he denied frequent or 
severe headache or dizziness or fainting spells.  Examiners 
noted no neurologic defects.  

Post-service treatment records from private medical providers 
indicate that the veteran was evaluated in November 1996 for 
episodes of syncope.  The impression was that syncope was 
probably due to vertebral basilar insufficiency from a 
previous cervical laminectomy.  An MRI of the head and an EEG 
were interpreted as normal.  

Clinical records from a private physician, dated from 1997 to 
2002, disclose the veteran's treatment for diffuse 
arthralgias and myalgias.  The physician prescribed several 
analgesics, including Flexeril, Naproxen, Esgic Plus, 
Darvocet, and Ultracet.  

The veteran was examined at a VA clinic in August 2000.  The 
impression was chronic headache.  This diagnosis was carried 
forward in other VA clinical records. 

A VA examination of the spine was performed in July 2005.  
The examiner mentioned the veteran's history of back pain 
stemming from the motor vehicle accident in service.  The 
veteran reported incapacitating episodes of back pain and 
stated that he currently took Ultracet as needed.   

A VA neurologic examination was performed in July 2005, 
pursuant to the Board's September 2004 remand seeking an 
opinion about the etiology of the veteran's dizziness with 
headaches.  The examiner reported claims file review.  He 
noted the veteran's history of head injury in a motor vehicle 
accident during service and his account of headaches and a 
sensation of dizziness since that incident.  He referenced 
the veteran's use of several analgesics provided by a non-VA 
physician.  The examiner related that the veteran had sleep 
problems and paranoia-these symptoms were reportedly in 
connection with "flashbacks" to airplanes and other 
threatening machines.  

On current neurologic examination, it was observed that the 
veteran had a slow gait, and this seemed to be related to 
poor effort.  Coordination appeared to be intact for the 
degree of effort.  The impression was that the history and 
physical examination were consistent with a diagnosis of 
chronic daily headache which was most likely related to 
analgesic rebound.  The examiner remarked that the veteran 
could improve, if he were able to come off of his analgesic 
medications.  He added that this was unlikely to occur, given 
the chronicity of the veteran's low back pain and his 
dependence on his current medications.  He went on to state 
that, given the known trauma and symptoms of post-traumatic 
stress disorder (PTSD), the veteran's current neurologic 
symptoms were most likely due to his service-related 
activities.  

The July 2005 VA neurologic examiner's opinion appears to 
overlook the numerous entries in service medical records 
showing no demonstrable sequelae following the episode of 
head injury in December 1956.  The opinion mentions PTSD, a 
diagnosis that is not substantiated by the totality of other 
medical evidence in the record.  As well, the opinion 
attributes the veteran's current neurologic symptoms, in 
part, to analgesic rebound, but this phenomenon is mentioned 
only in the context of the veteran's now service-connected 
degenerative changes of the lumbar spine, based on the motor 
vehicle accident during service.  In fact, extensive clinical 
records show that multiple analgesics were prescribed for 
diffuse musculoskeletal pain attributed to myalgia and 
arthralgia, not for chronic pain specifically involving the 
low back.  

The examiner's opinion about the etiology of the veteran's 
headaches with loss of balance, then, is flawed.  However, at 
the same time, the Board notes that the opinion is based on 
claims file review, and believes that it is plausibly 
consistent with the evidence as a whole.  It can be 
understood as dating the onset of current headaches with loss 
of balance to the in-service motor vehicle accident.  It can 
also be understood as relating current headaches with loss of 
balance to medication prescribed for the veteran's now 
service-connected low back disorder.  

Upon a longitudinal review of the record, the Board believes 
that the July 2005 VA neurology opinion more convincingly 
demonstrates that current headaches with loss of balance are 
attributable to in-service trauma, rather than to the effects 
of medication taken for a service-connected low back 
disorder.  Thus, the Board is granting service connection for 
headaches with loss of balance on a direct basis, not on a 
secondary basis.  In granting service connection for 
headaches with loss of balance, the Board has been mindful of 
the doctrine of the benefit of the doubt.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for headaches with loss of balance is 
granted.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


